Citation Nr: 1417327	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  95-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected hypothyroidism and hypoparathyroidism.

2.  Entitlement to service connection for carpal tunnel syndrome, to include as secondary to service-connected hypothyroidism and hypoparathyroidism.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypothyroidism and hypoparathyroidism.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected hypoparathyroidism.

5.  Entitlement to an increased rating for service-connected hypothyroidism, currently rated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1985.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from November 2000, March 2005, March 2008, and January 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In two separate April 2012 decisions, the Board denied claims for service connection for fibromyalgia and carpal tunnel syndrome, denied the claims for higher ratings for hypoparathyroidism and hypothyroidism, and remanded the claim for service connection for sleep apnea.  The Veteran appealed those decisions to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for partial remand, in an April 2013 Order, the Court remanded the Board decisions on the issues on appeal in this decision, with the exception of service connection for sleep apnea, for development in compliance with the joint motion.  

The appeal is REMANDED to the RO.  To facilitate future adjudication, the Board has combined the issues from the prior two April 2012 Board decisions.

REMAND

Pursuant to the joint motion, the Board finds that further development is needed on the claims.

With respect to the fibromyalgia, the Board notes that the service medical records are negative for a diagnosis of fibromyalgia.  In April 1979, the Veteran complained of intense pain and various paresthesias and was diagnosed with arthralgias and myalgias secondary to metabolic osmosis and exercise.  In July 1982, she reported muscle cramps associated with exercise for the previous three days and was diagnosed with muscle spasms.  In March 1983, she complained of leg cramping and was diagnosed with low calcium.  After service, VA medical records starting in 1998 show symptoms that may be attributable to fibromyalgia.  In March 1998, the Veteran complained of severe knee stiffness and pain and was found to have knee aches, sore and swollen knuckles on the right hand, a swollen right wrist, and a painful right humerus.  In February 1999, she was diagnosed with fibromyalgia.  

In a February 2000 letter, a VA physician reported that the Veteran complained of arthralgias in the shoulders, neck, and back and had been diagnosed with fibromyalgia in the rheumatology clinic; and opined that hypothyroidism could be associated with rheumatologic complaints.  A September 2000 VA examination report shows complaints of total body pain, fatigue, weakness, morning stiffness, and gelling, and a diagnosis of fibromyalgia.  A June 2001 letter from a VA physician shows that surgical intervention for the hypothyroidism and resulting electrolyte abnormalities might have precipitated fibromyalgia.  An April 2002 VA examination report shows a history of first experiencing diffuse pain in the extremities in the late 1970s and a diagnosis of fibromyalgia syndrome.  In a July 2003 addendum, the examiner stated that it was difficult to prove or disprove whether the fibromyalgia existed during service or to be sure of whether or not the fibromyalgia was related to the service-connected hypothyroidism and hypoparathyroidism because the etiology of fibromyalgia was unknown.  In an April 2004 addendum, the examiner noted that there was no clear documentation in the service medical records of symptoms sufficient to support a diagnosis of fibromyalgia syndrome and concluded that the fibromyalgia syndrome was not related to service.  An April 2007 VA examination report shows a history of myalgias, tightness, stiffness, and pain in the back of the neck and shoulders one year following the 1978 thyroid surgery.  The examiner could not resolve the issue of whether the fibromyalgia was related to the complaints of arthralgia and myalgia in service or whether it had been caused or aggravated by the hypothyroidism or hypoparathyroidism without resort to mere speculation.  

In the August 2010 remand, the Board requested that the Veteran be scheduled for a VA examination to determine whether there was any relationship between fibromyalgia and service or between fibromyalgia and service-connected hypothyroidism or hypoparathyroidism.

At a November 2010 VA examination, the Veteran reported a history of malaise and joint pain since 1979 and being diagnosed with fibromyalgia in 1992.  Following physical, tender point, neurologic, and joint examinations, and diagnostic testing, the examiner provided a diagnosis of subjective complaints but no objective findings to support a diagnosis of fibromyalgia.  The examiner stated that the Veteran only had two positive tender points.  The examiner opined that, as there were no objective findings of fibromyalgia, there was no correlation between the Veteran's subjective complaints and hypothyroidism or hypoparathyroidism.

The Board finds that a supplemental opinion is needed.  Noting that the Veteran did not have fibromyalgia, the November 2010 examiner did not provide the requested opinions.  The examiner should be advised that the Veteran has been diagnosed with fibromyalgia during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, opinions on whether fibromyalgia is related to service or service-connected hypothyroidism or hypoparathyroidism are still needed, in compliance with the August 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the carpal tunnel syndrome, the service medical records are negative for complaints or diagnoses of carpal tunnel syndrome.  After service, a November 1985 VA examination report for another disability shows complaints of pain in the left wrist.  VA medical records starting in September 1986 show intermittent treatment for possible carpal tunnel syndrome.  A December 1994 VA treatment note shows a diagnosis of questionable carpal tunnel syndrome that may be related to a thyroid condition.  A February 2000 letter from a VA physician stated that the Veteran had a history of carpal tunnel syndrome that could be related to service-connected hypothyroidism.  

In the August 2010 remand, the Board requested that the Veteran be scheduled for a VA examination to determine whether there is any relationship between carpal tunnel syndrome and service-connected hypothyroidism or hypoparathyroidism.

At a November 2010 VA examination, although the examiner opined that the Veteran's carpal tunnel syndrome was not caused by hypothyroidism or hypoparathyroidism, the examiner did not provide an opinion on whether carpal tunnel syndrome had been aggravated by the hypothyroidism or hypoparathyroidism.  In a February 2011 addendum, another examiner confirmed the November 2010 examiner's opinion.  The examiner then opined that the carpal tunnel syndrome had not been aggravated by the hypothyroidism or hypoparathyroidism, noting that a December 2010 nerve conduction velocity study showed borderline right carpal tunnel syndrome, indicating that the condition had not been aggravated beyond its natural progression by the service-connected disabilities.

In a March 2011 letter, a VA physician opined that the Veteran's carpal tunnel syndrome may be secondary to hypothyroidism as thyroid status had been difficult to control, noting that approximately 25 percent of hypothyroid patients had carpal tunnel syndrome.  Then, in a September 2011 opinion, another VA physician opined that the carpal tunnel syndrome was not caused or aggravated by hypothyroidism or hypoparathyroidism, providing a similar rationale as in the November 2010 examination report and February 2011 addendum.

The Board finds that a supplemental opinion is needed on both direct and secondary aspects of the claim.  As noted by the joint motion, the medical opinions on direct service connection do not address the Veteran's lay statements regarding the onset and continuity of symptoms.  Thus, in addressing whether the carpal tunnel syndrome had its onset in or is causally related to service, the examiner should consider the Veteran's statements regarding history of onset and symptomatology since active service.  In addressing whether the carpal tunnel syndrome was caused by hypothyroidism or hypoparathyroidism, the examiner should consider the March 2011 opinion that the carpal tunnel syndrome was caused by hypothyroidism.  As the November 2010 examiner did not provide an opinion on aggravation and the joint motion found insufficient the rationale for the opinion in the February 2011 addendum, the examiner should provide an opinion on that aspect of the claim, in compliance with the August 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the ratings of the hypoparathyroidism and hypothyroidism, the Board finds that further consideration of favorable evidence and staged ratings is needed, in compliance with the joint motion.  However, the Board finds that further development is needed prior to that consideration.  The Veteran was last examined by VA for hypothyroidism and hypoparathyroidism in August 2009, almost five years ago.  Thus, her last examination is stale.  Her disabilities may have worsened since the date of the last examination.  To properly adjudicate the rating claims, another examination should be scheduled.  

Prior to obtaining the supplemental opinions and examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through July 2013.  Thus, any treatment notes since that time should be obtained.

With respect to the sleep apnea, the record shows that the RO has not yet had an opportunity to complete the development requested in the remand portion of the April 2012 decision.  Thus, that development should be completed on remand, and is reiterated below.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since July 2013.

2.  Schedule the Veteran for a VA examination, with a medical doctor examiner who has not previously examined her.  The examiner is advised that the Veteran has been diagnosed with fibromyalgia.  The examiner should consider the Veteran's statements regarding history of onset and symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should consider the service medical records showing complaints of intense pain and various paresthesias in April 1979, complaints of muscle cramps in July 1982, and complaints of leg cramping in March 1983.  The examiner should also consider the opinions in the February 2000 letter, June 2001 letter, July 2003 and April 2004 addenda to the April 2002 VA examination report, and April 2007 VA examination report.  The rationale for all opinions expressed should be provided.  The examiner should provide the following.  

(a) The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that fibromyalgia had its onset in or is causally related to active service.  

(b) The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that fibromyalgia is due to service-connected hypothyroidism or hypoparathyroidism. 

(c) The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that fibromyalgia has been aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected hypothyroidism or hypoparathyroidism.  

3.  Schedule the Veteran for a VA examination, with a medical doctor examiner who has not previously examined her.  The examiner should consider the Veteran's statements regarding history of onset and symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should consider the December 1994 VA treatment note indicating that the carpal tunnel syndrome may be related to a thyroid condition, February 2000 letter indicating that the carpal tunnel syndrome could be related to hypothyroidism, February 2011 opinion that the carpal tunnel syndrome has not been aggravated by hypothyroidism or hypoparathyroidism, March 2011 letter indicating that the carpal tunnel syndrome may be due to hypothyroidism, and September 2011 opinion that the carpal tunnel syndrome was not caused or aggravated by hypothyroidism or hypoparathyroidism.  The rationale for all opinions expressed should be provided.  The examiner should provide the following.  

(a) The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that carpal tunnel syndrome had its onset in or is causally related to active service. 

(b) The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that carpal tunnel syndrome is due to service-connected hypothyroidism or hypoparathyroidism. 

(c) The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that carpal tunnel syndrome has been aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected hypothyroidism or hypoparathyroidism.  

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current sleep apnea.  The examiner should review the claims file and the examination report should note that review.  The examiner should provide a diagnosis of all sleep disabilities found.  The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current sleep apnea is related to the Veteran's active service.  The examiner should also specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current sleep apnea has been caused by any service-connected disabilities, to specifically include hypothyroidism and hypoparathyroidism.  The examiner should also specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disabilities, to specifically include hypothyroidism and hypoparathyroidism.  If the Veteran's current sleep apnea is attributable to factors unrelated to service, the examiner should specifically so state.  A complete rationale for all opinions should be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of hypothyroidism and hypoparathyroidism.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  All pertinent pathology should be noted.  The examiner should discuss the impact, if any, of the hypothyroidism and hypoparathyroidism on the Veteran's ability to obtain and maintain employment.  A thorough rationale should be provided.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

